Citation Nr: 1002113	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-31 486	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1970; and from July 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in Salt Lake City, Utah, in October 2009.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  By way of a June 2004 rating decision, the RO denied 
service connection for PTSD.  The Veteran submitted a notice 
of disagreement (NOD) in April 2005, and a statement of the 
case (SOC) was mailed to the Veteran in January 2006.  The 
Veteran did not submit a substantive appeal (VA Form 9).

2.  Evidence received since the June 2004 RO decision is new 
to the record in that it was not previously submitted to 
agency decision makers, but the newly submitted evidence, by 
itself or when considered along with the evidence of record 
at the time of the 2004 denial, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD has not been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, March 2006, April 2006 and July 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Furthermore, he was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, the reasons that his previous 
claim was denied, and what was required to substantiate the 
underlying service connection claim in his case.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA records.  In this case, the Veteran did not submit any 
information, such as names, dates, or places, which would 
allow the RO to research his stressor incidents.  Therefore, 
because the Veteran did not provide information that would 
allow for effective research, the RO was unable to conduct 
research in an attempt to verify the Veteran's in-service 
stressful incidents.  In regards to obtaining a VA 
examination, the Board observes that VA need not conduct an 
examination with respect to whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new 
and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  Notwithstanding the foregoing, a VA examination 
addressing the Veteran's PTSD was scheduled for August 2006; 
however, the Veteran failed to report for the examination.  
As discussed below, the Board has determined that the Veteran 
has not submitted new and material evidence to reopen his 
claim.  Accordingly, VA did not have a duty to provide him 
with a medical examination.  Overall, the Board finds that no 
duty to notify or assist was unmet.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a June 2004 rating decision denied 
service connection for PTSD; the Veteran did not file a 
substantive appeal.  Because the Veteran did not perfect his 
appeal within sixty days of the statement of the case (SOC) 
mail date, or within one year of notification of the denial 
of service connection in June 2004, that decision became 
final and binding on him based on the evidence then of record 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent law states that service connection for PTSD 
specifically requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where it is determined that 
the Veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the Veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
However, where VA determines that the Veteran did not engage 
in combat with the enemy, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2004 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
PTSD is related to a verifiable in-service stressor event.

At the time of the June 2004 denial, the relevant evidence of 
record consisted of:  the Veteran's STRs, service personnel 
records, DD Forms 214, and a VA examination not relevant to 
the issue on appeal.  These records show that the Veteran 
served in the Republic of Vietnam from January 31, 1967, 
through January 30, 1968, and from December 30, 1969 through 
(a date not provided in the personnel records).  The 
Veteran's personnel records reveal that he served in an air 
offensive campaign from January 31, 1967 through March 8, 
1967.  The Veteran received the National Defense Service 
Medal (NDSM), the Vietnam Service medal (VSM) with two bronze 
stars, the Republic of Vietnam Campaign Medal (RVCM), and the 
Air Force Good Conduct medal (AFGCM).  His military 
occupational specialty (MOS) was designated as a weapons 
mechanic, and his records reflect that he served on the 
munitions maintenance squad.

Information submitted since the June 2004 denial includes: 
outpatient treatment records from the Leavenworth VA medical 
center (VAMC), dated from September 2004 through October 
2005; records from the Omaha VAMC dated from January 2006 
through March 2006; and outpatient treatment records from the 
Dwight Eisenhower VAMC dated from September 2002 through 
April 2005.  Newly received records also include discharge 
summaries dated in August 2004 and January 2006, which reveal 
that the Veteran was admitted to the hospital for mental 
health problems, noting that he experienced psychosocial 
stressors such as being homeless and jobless.  Other medical 
records received since the June 2004 denial include a 
September 2007 statement from P.T., PhD, who diagnosed the 
Veteran with PTSD based on his experiences in Vietnam.  Dr. 
T. did not provide specifics regarding the in-service 
stressors on which the PTSD diagnosis was based, beyond 
noting that the Veteran served in the Air Force as a 
maintenance mechanic in combat areas.  These newly submitted 
progress notes, discharge summaries, the letter from Dr. T., 
and group psychotherapy entries, contain several diagnoses of 
PTSD, which was not diagnosed at the time of the prior 2004 
denial, as well as a diagnosis of bipolar disorder, and note 
the Veteran's problems with polysubstance dependence.  

In addition to the newly received medical evidence which 
contains a diagnosis of PTSD, the record also contains newly 
submitted statements from the Veteran describing his in-
service stressor events.  Specifically, in an April 2005 
statement the Veteran noted that he participated in aerial 
combat, stating that his aircraft was fired on several times 
during his 200 plus missions, and that several times his 
aircraft came close to falling from the sky and crashing.  
The Veteran stated that while on the aircraft he was 
responsible for "working the door," which meant being on 
the receiving end of anti-aircraft fire and countless rounds.  
In a statement submitted in October 2009, the Veteran 
specifically stated that although he flew 100-plus combat 
missions while in Vietnam, he was unable to provide the VA 
with specific details or locations to use to verify his 
stressors.  The Veteran described lying on the floor of the 
plane (AC119K) during combat missions, and noted that he 
would hold onto a tie down strap and the bulkhead of the 
plane.  He stated that his job was to spot anti-aircraft 
artillery units, and noted that numerous times he was shot 
at, and could not believe that he had survived.  The Veteran 
noted that many of his fellow airman had been shot down and 
some killed, but stated that he could not remember the dates 
or names of these airmen.

Although the aforementioned records are new, in the sense 
that the progress notes, outpatient treatment reports, 
psychology group counseling notes, and statements from the 
Veteran discussing his stressors, were not of record at the 
time of the 2004 denial, the records are not material because 
when considered alone or with previous evidence of record, 
this newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  Although the newly 
submitted medical evidence contains a diagnosis of PTSD which 
was not of record at the time of the prior final denial, to 
date, the Veteran has not provided any additional information 
regarding his alleged in-service stressful situations, such 
as names, dates and locations, that would allow for effective 
research by the National Personnel Records Center (NPRC), or 
any other military research outlet, in an attempt to verify 
the Veteran's stressors. 

Thus, the Board finds that the evidence received since the 
June 2004 RO decision is not material because the newly 
received evidence, even when considered with the previous 
record, does not raise a reasonable possibility of 
substantiating the claim.  Without any new, more specific 
information provided by the Veteran regarding his in-service 
stressor incidents that would be capable of verification, 
there is no reasonable possibility of substantiating the 
Veteran's claim of service connection for PTSD.  This is so 
because obtaining a diagnosis of PTSD is only part of the 
analysis.  A PTSD diagnosis in the absence of proof of 
combat, must be related to a verified in-service stressor 
event.  As such, in order to raise a reasonable possibility 
of substantiating this PTSD claim, there must be some newly 
submitted evidence which would allow for effective research 
into the Veteran's stressors; thereby providing a verified 
event with which to connect a diagnosis of PTSD.  

In summary, without newly submitted evidence showing proof of 
combat (no stressor verification would be required), or 
names, dates, and places of specific stressors, there is no 
reasonable possibility of verifying the Veteran's in-service 
stressors, and therefore, no reasonable possibility of 
substantiating the claim of service connection for PTSD.  

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for PTSD has not been received, and the 
application to reopen will therefore be denied.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for PTSD; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


